

116 HRES 325 IH: To express the sense of the House of Representatives that all briefings held by the President or Federal agencies should be made available to the press, except for under circumstances that are consistent with Federal law.
U.S. House of Representatives
2019-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 325IN THE HOUSE OF REPRESENTATIVESApril 18, 2019Ms. Wild (for herself, Mr. Cisneros, Ms. Gabbard, Mr. Crist, Ms. Norton, Mr. Raskin, Mr. Rush, and Mrs. Trahan) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONTo express the sense of the House of Representatives that all briefings held by the President or
			 Federal agencies should be made available to the press, except for under
			 circumstances that are consistent with Federal law.
	
 Whereas colonial America endured oppressive media censorship at the hands of Great Britain, including the prohibition of unfavorable information and opinions in colonial newspapers;
 Whereas American free press ideals can be traced back to a collection of essays known as Cato’s Letters, which criticized British corruption and tyranny, and which armed the public with critical information that eventually formed the basis for America’s revolution and independence;
 Whereas in 1776, Virginia became the first state to formally protect the press by a Declaration of Rights declaring [t]he freedom of the Press is one of the greatest bulwarks of liberty, and can never be restrained but by despotic Governments;
 Whereas our founding fathers memorialized the efficacy of a free press by expressly protecting the press in our First Amendment to the United States Constitution, which Justice Potter Stewart once described as the only organized private business that is given explicit constitutional protection;
 Whereas starting in 1902, the press moved into the first White House press room—a move that was more than just convenience and signaled that the press was no longer there just as guests of the President [but] [t]hey were filling a public function; Whereas the White House Correspondents Association was founded to keep a daily watch on the administration;
 Whereas courts have consistently interpreted the First Amendment in such a way so as to prohibit prior restraints, or government actions that attempt to enjoin publication except in exceptional cases where the press would cause inevitable, direct, and immediate danger to the United States;
 Whereas courts have routinely rejected viewpoint discrimination and have consistently prioritized the need for a free and robust press when weighing competing constitutional interests;
 Whereas a free press has long provided a vital national service by, inter alia, reporting on the Watergate scandal that enveloped the Nixon Administration and exposed pervasive corruption that existed within the Executive Branch;
 Whereas courts historically disfavor government censorship of a free press, including when the United States Supreme Court ruled that the government could not enjoin the press from publishing newsworthy content based on vague pronouncements of national security and Justice Black stated, [o]nly a free and unrestrained press can effectively expose deception in government … paramount among the responsibilities of a free press is the duty to prevent any part of the government from deceiving the people …;
 Whereas courts have held that once the White House press facilities have been made publicly available to the press—as they have been for generations—the protection afforded news gathering under the First Amendment requires that this access not be denied arbitrarily or for less than compelling reasons;
 Whereas a free press is essential to democratic legitimacy and longevity, and past administrations have adhered to traditions and norms by holding regular open press briefings;
 Whereas today’s press has been called the enemy of the people; Whereas the revocation of press credentials of certain members of the press without proffering compelling reasons or evidence to justify that revocation threatens the very principles upon which this nation was founded;
 Whereas the public and the press have sincere interest in key department and agency meetings, briefings, and activities, and briefings have been held that exclude secular media without the proffering of compelling reasons or evidence to justify that exclusion;
 Whereas U.S. District Judge Timothy Kelly of the U.S. District Court for the District of Columbia rejected arguments that the Executive Branch has absolute discretion in deciding who is entitled to participate in a press briefing; and
 Whereas U.S. District Judge J. Paul Oetken of the U.S. District Court for the Southern District of New York has held that it is impermissible to exclude a single … news network … and to withhold White House press passes in a content-based or arbitrary fashion: Now, therefore, be it
	
 That it is the sense of the House of Representatives that all briefings held by the President or Federal agencies should be made available to the press, except for under circumstances that are consistent with Federal law.
		